Citation Nr: 1735876	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to waiver of recovery of a $4,871.00 overpayment of additional Department of Veterans Affairs (VA) disability compensation benefits for a dependent, to include the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from April 1984 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of the recovery of an overpayment of VA compensation in the amount of $4,871.00.

In July 2014, the Veteran presented testimony at a Board videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this matter to the agency of original jurisdiction (AOJ) to adjudicate the issue of whether the debt was properly created and for further development in April 2015.  After completing further development, the AOJ issued an SSOC in December 2016, in which it was determined that the debt in the amount of $4,871.00 was validly created, and returned the issue to the Board for further appellate consideration.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In May 2017, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  He was instructed that if he did not respond to this letter within 30 days, the Board would assume that he did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  The Veteran has not responded to the letter and the 30 day time period has expired.  Thus, the Board will proceed with the matter on appeal.


FINDINGS OF FACT

1.  The Veteran divorced B.Y. in June 2007 and married L.Y. in April 2008, but VA was not notified that the Veteran remarried until March 2011 and was not notified of the divorce until September 2011. 

2.  An overpayment in the amount of $4,871.00 was created due to the receipt of spousal benefits for B.Y. for the period from the divorce in June 2007 to the Veteran's notification to VA that he had remarried, which was received in March 2011. 

4.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

5.  The Veteran was at fault in the debt's creation as he failed to notify VA of his divorce prior to September 2011. 

6.  From June 17, 2007 through April 2, 2008, the recovery of the VA benefits would not nullify the objective for which the benefits were intended. 

7.  The recovery of the VA benefits would nullify the objective for which the benefits were intended for the period from April 3, 2008, as that is the date he remarried.


CONCLUSIONS OF LAW

1.  The debt in the amount of $4,871.00 for overpayment of additional VA disability compensation benefits for a dependent was properly created.  38 U.S.C.A. §§ 1115, 5112 (West 2014); 38 C.F.R. §§ 1.91, 3.274, 3.275, 3.276, 3.277, 3.500 (2016).

2.  The recovery of the overpayment of additional VA disability compensation benefits for a dependent for the period from June 17, 2007 through April 2, 2008, would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2016). 

3.  The recovery of the overpayment of additional VA disability compensation benefits for a dependent for the period from April 3, 2008, would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The notice and assistance requirements are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present oral and written arguments and evidence in support of his challenge to the validity of the debt and waiver in question.

II.  Criteria and Analysis

The Veteran contends that he informed DEERS (Defense Enrollment Eligibility Reporting System) of the changes in his dependent status and he thought that they would have informed VA of his dependent status changes.  He also asserts that the true entitlement amount should be nine months of dependent status change, because he remarried nine months after his divorce.  See April 2012 notice of disagreement and September 2014 Hearing Transcript.

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (2014); 38 C.F.R. § 1.962 (2016).

Regarding the issue of the validity of the debt, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2016).

An effective date of the award of any benefit or any increase therein by reason of marriage shall be effective from the latest of the following dates: (1) Date of claim, meaning the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise; (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of VA's request; (2) Date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b) (2016).

If a veteran and his or her dependent spouse divorce, the veteran's VA compensation award is reduced by the amount that was being paid on behalf of the dependent spouse.  The effective date of discontinuance of the spouse's compensation award, for divorce or annulment on or after October 1, 1982, is the last day of the month in which the divorce or annulment occurred.  38 U.S.C.A. § 5112(b)(2) (2014); 38 C.F.R. § 3.501(d)(2) (2016).  

For erroneous awards, based solely on administrative error or error in judgment shall be the effective date of discontinuance shall be the date of the last payment.  38 C.F.R. § 3.500(b)(2).  An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (citing 38 U.S.C. § 5112(b)(9); see 38 C.F.R. § 3.500(b)(1); VAOGC Prec. 2-90 (Mar. 20, 1990)). 

VA's policy that running awards consisting of recurring monthly payments made as a result of VA administrative error do not create overpayments or valid debts and that VA administrative error must be considered even where the initial award or entitlement to benefits itself was not the result of administrative error.  A valid debt is created if a veteran had knowledge that his or her compensation benefits would change with changes in their status, and they continued to accept the amount of compensation benefits direct deposited into their bank account.  See Dent, 27 Vet. App. at 384.

The evidence shows that in a March 2003 Status of Dependent Questionnaire, the Veteran listed being married to B.Y. since January 1984.  The RO sent a letter to the Veteran in January 2011 requesting the Veteran to complete and return the enclosed Status of Dependent Questionnaire in order to verify the continued entitlement to additional benefits for his dependent spouse/children.  In March 2011, VA received from the Veteran a Status of Dependent Questionnaire, where he reported a marriage to L.Y on April 3, 2008.  In August 2011, the RO sent a letter to the Veteran asking for confirmation of his marital history by returning a Declaration of status of Dependents form.  The RO received the Declaration of Status of Dependent form on September 29, 2011 where he confirmed his marriage dates for L.Y. and B.Y. and his divorce from B.Y. on June 17, 2007.  

The Board recognizes that the Veteran contends that he provided the information of the divorce of B.Y. in June 2007 and the addition of his wife L.Y. in April 2008 to DEERS (Defense Enrollment Eligibility Reporting System).  He believed that this was sufficient and that he did not have to separately report these events to VA as DEERS would forward this information to VA.  Nonetheless, this does not constitute providing notice to VA of the change in dependency.  Notification letters dated in July 1995 and December 2002 from the RO informed the Veteran to let the RO know right away if there is any change in the number or status of his dependents.  A letter dated in January 2003 also informed the Veteran that it his responsibility for reporting any changes in the number of his dependent and the information must be provided to the RO.  

The evidence shows that the Veteran did not inform the RO that he and B.Y divorced in June 2007 until September 2011.  He also did not inform VA of his marriage to L.Y. until March 2011.  The law is clear that his right to receive these benefits as it relates to the Veteran's second wife, L.Y., began on April 1, 2011, the first day of the month following the month VA first received notice of his remarriage.  The law is also clear that his right to receive benefits for his first wife, B.Y., terminated July 1, 2007, the month following the divorce. 

Based upon the above, the RO assigned the correct dates and the validity of the debt, resulting from an overpayment as to B.Y. as a dependent spouse following the divorce, is valid.  Therefore, the overpayment at issue in this case was properly created and is a valid debt.  See Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board will now turn to the issue of entitlement to a waiver of the recovery of the $4,871.00 overpayment that was properly created.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  

VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government. It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience. 

The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim).

In this case, the Committee on Waivers and Compromise found no evidence of fraud, misrepresentation, or bad faith.  The Board agrees.  The Veteran informed VA as to his current marital status when asked and his explanation as to why he did not report his divorce and remarriage at the time of the events to VA is plausible. 

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965(a).

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  Here, the Veteran failed to timely notify VA of his divorce in June 2007.  It was the Veteran's responsibility to report all changes in dependency as they happened.  VA informed him of this fact in letter dated in July 1995 and December 2002.  The overpayment began when the Veteran was divorced and continued to receive additional compensation for a spouse because he did not timely advise VA.  VA was not at fault in relying on the Veteran to report any change in dependency.  Thus, the Veteran was solely at fault in the creation of an overpayment and  the creation of the overpayment cannot be considered to have resulted from VA error.  

With respect to whether the Veteran would be subjected to undue hardship if the debt were recovered, the Board notes that undue hardship is based on the consideration of whether the collection would deprive the debtor or family of basic necessities.  A January 2012 financial status report shows that his monthly expenditures for mortgage, food, utilities and heat, and other living expenses did not exceed his income.  However, when these expenses are considered with additional monthly expenses for the repayment of installment contracts and other debts, expenses exceed income.  In this case, the Veteran has not asserted that he would be deprived of basic necessities as a result of paying back the debt.  Thus, the evidence of record does not show that payment of this debt would cause undue hardship.  

Regarding whether recovery of the overpayment would defeat the purpose for which the benefits were intended, VA awarded benefits at the rate which included an additional spousal dependent.  For the time period extending from June 17, 2007 through April 2, 2008, he was without said dependent.  As such, for the time period extending from June 17, 2007 through April 2, 2008, recovery of the overpayment would not defeat the purpose for which the benefit was intended.  This is because the Veteran was not eligible to receive the benefit paid to him for a dependent spouse as he was not married during that time period.  By contrast, for the period from April 3, 2008, the Veteran was married.  Since he was technically eligible to receive the benefits paid, despite his failure to inform VA of his divorce from B.Y. and subsequent remarriage to L.Y., to seek collection of this money would defeat the purpose for which the dependent benefits were intended. 

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment" (i.e., whether failure to make restitution would result in unfair gain).  For the period extending from June 17, 2007 through April 2, 2008, there would be unfair gain, because for this period the Veteran was not entitled to that benefit.  In other words, he would be unjustly enriched for an error of omission he committed.  Thus, the recoupment of that money would not result in unjust enrichment.  Nevertheless, for the period extending from April 3, 2008, a waiver of the debt  would not result in unjust enrichment on his part, because he was actually entitled to receive the money paid to him (for a dependent spouse) during this time period. 

The last element to be considered is whether reliance on VA benefits resulted in a veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.  Furthermore, the record does not demonstrate any additional factors which should be considered in adjudicating the claim for a waiver of the indebtedness, and the Veteran has not identified any other factors.  

In light of the foregoing, the Board finds that total recovery of the overpayment violates the principles of equity and good conscience.  Although the Veteran is at fault for creating the overpayment as he did not inform VA when he was divorced from B.Y. and he also failed to timely notify VA when he married L.Y., it has been shown that full recovery of the debt would defeat the purposes for which the benefits were intended and partial waiver of recovery of the debt would not result in his unjust enrichment.  As he was married on April 3, 2008, waiver of recovery of the overpayment of benefits from that date is warranted. 

In reaching the above conclusions, the Board has considered the Veteran's statements and the facts surrounding his divorce and remarriage.  The Board has found the Veteran's  statements concerning the issue on appeal to be competent, credible and probative.  However, waiver of recovery of the indebtedness from June 17, 2007 through April 2, 2008, is not justified pursuant to the principles of equity and good conscience, based on the totality of the evidence, as was discussed above.  The Board finds a partial waiver of recovery of overpayment of benefits from April 3, 2008 is warranted.  


ORDER

The overpayment of additional compensation benefits for a spouse in the amount of $4,871 is valid.

Waiver of recovery of overpayment for additional VA disability compensation benefits for a dependent for the period from June 17, 2007 through April 2, 2008 is denied.

Waiver of recovery of overpayment for additional VA disability compensation benefits for a dependent for the period from April 3, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


